Case: 3:19-cr-00399-JGC Doc #: 7 Filed: 06/27/19 1of1. PagelD #: 15

"= FILED “4
JUN 27 2019

CLERK, U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT —_—_ NORTHERN DISTRICT OF OHO

 

 

NORTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA, ) CaseNo,. Bla ce sna
)
Plaintiff, )
)
Vv. ) MAGISTRATE JUDGE
) JAMES R. KNEPP, II
Beer Tze )
) WAIVER OF DETENTION HEARING
Defendant. ) AND ORDER
)
= 4 =
bea Teele the above named defendant, accused of having violated 1: SAH ( = ( D ~(-NA)
+ eS

advised of the nature of the charge and of his/her tights, and under advice of counsel, waives in
open court his/her right to a detention hearing and consents that he/she be held without bail
pursuant to Title 18 U.S.C., Section 3142 (e) and (i) but reserves the right to raise the issue of

detention at a later date.

 

 

Céynsel for Defendant

IT. IS SO ORDERED.

Db

James R. Knepp, I
ited States Magistrate Judge

 
